Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Mrose on 04 March 2020.
The claims have been amended as follows:
1 (Currently Amended). Sewage treatment process, coupled with a modified flexible flotation/decanting system, for the treatment of sewage, in that it is carried out at a treatment station, in a continuous, linear, and flexible channel, using the following stages:
PHASE 1 — preliminary treatment of the sewage, with the installation of a garbage-trap grid, followed by a sandbox in the channel, wherein the garbage-trap grid traps floating and submerged solid waste, and the sandbox traps sand and silt contained in sewage flow, and the sewage flows through the continuous, linear, and flexible channel, to a PHASE 2 of the treatment, which constitutes the primary treatment; 
PHASE 2 — Primary treatment of the sewage, wherein the sewage from Phase 1 is provided primary treatment inside a modified MBBR aerobic reactor; the reactor modification comprising installing impermeable walls inside an MBBR the biomedia move within the cage-shaped traps, driven by aerators installed at a bottom of the modified MBBR aerobic reactor; said primary treatment comprises oxygen-enriched aeration that stirs the biomedia inside the modified MBBR aerobic reactor, and, after primary treatment, the sewage from this PHASE 2 is directed to PHASE 3, wherein it is provided secondary treatment; and
PHASE 3 — Secondary treatment of the sewage from PHASE 2, wherein the sewage, after leaving PHASE 2, is routed to the secondary treatment by the modified, flexible decanting/flotation system, whereby the sewage need not pass through an equalization tank, and a routing modification is carried out within the continuous, linear, and flexible channel by centralized or decentralized manner in relation to the continuous, linear, and flexible channel, equipped with individual inlet gates; the longitudinal septum being arranged along an inside area of said continuous, linear, and flexible channel, to split the the secondary treatment by the flexible, modified decanting/flotation system being carried out with a coagulation stage and a flocculation stage, using a mixture of coagulant and flocculant, followed by flotation or decanting, removal of flowing to a receiving water body.

2 (Currently Amended). Sewage treatment process, coupled with a modified flexible flotation/decanting system, for the treatment of sewage, in that it is carried out at a treatment station, in a continuous, linear, and flexible channel, using the following stages:
PHASE 1 — preliminary treatment of the sewage, with the installation of a garbage-trap grid, followed by a sandbox in the channel, wherein the garbage-trap grid traps floating and submerged solid waste, and the sandbox traps the-sand and silt contained in sewage flow, and the sewage flows through the continuous, linear, and flexible channel, to a PHASE 2 of the treatment, which constitutes the primary treatment; 
PHASE 2 — Primary treatment of sewage, wherein the sewage from Phase 1 receives primary treatment inside a pond converted into a modified aerobic reactor; wherein the conversion is done by installing aerators at a bottom of said pond, and installing impermeable walls within said pond to form of channels within said pond, to direct the sewage flow from an inlet of the pond converted into a modified MBBR aerobic reactor to its outlet; at the biomedia is stirred within the cage-shaped traps, driven by aerators arranged at the bottom of said pond converted into modified MBBR aerobic reactors; wherein it is provided secondary treatment; and 
PHASE 3 — Secondary treatment of the sewage from PHASE 2, wherein the sewage, after leaving PHASE 2, is routed to secondary treatment by the modified, flexible decanting/flotation system, whereby the sewage need not pass through an equalization tank, and a routing modification is carried out within the continuous, linear, and flexible channel by centralized or decentralized manner in relation to the continuous, linear, and flexible channel, equipped with individual inlet gates; the longitudinal septum being arranged along an inside area of said continuous, linear, and flexible channel, to split the the secondary treatment by the flexible, modified decanting/flotation system being carried out with a coagulation stage and a flocculation stage, using a mixture of coagulant and flocculant, followed by flotation or decanting, removal of floated sludge or decanted sludge, and passage of treated sewage; the treated sewage flowing to a receiving water body. 

3 (Currently Amended). Sewage treatment process, coupled with a modified flexible flotation/decanting system, for the treatment of sewage, in that it is carried out at 
PHASE 1 — preliminary treatment of the sewage, with the installation of a garbage-trap grid, followed by a sandbox in the channel, where the garbage-trap grid traps floating and submerged solid waste, and the sandbox traps sand and silt contained in sewage flow, and the sewage flows through the continuous, linear, and flexible channel, to a PHASE 2 of the treatment, which constitutes the primary treatment; 
PHASE 2 — Primary treatment of sewage, wherein the sewage from Phase 1 receives primary treatment inside an UASB anaerobic reactor converted into a modified MBBR aerobic reactor; the conversion is made by removing the entire contents from inside an UASB anaerobic reactor, by installing aerators at a bottom of a common UASB anaerobic reactor, by installing impermeable walls inside said regular UASB anaerobic reactor, to form channels, in order to drive the sewage flow from an inlet of the UASB anaerobic reactor converted into a modified MBBR aerobic reactor to an outlet, and at the biomedia move inside the cages-shaped traps, driven by the aerators installed at the bottom of said UASB anaerobic reactor converted into a modified MBBR aerobic reactor; said primary treatment comprises oxygen-enriched aeration, which stirs the biomedia inside the modified MBBR aerobic reactor, and, after primary treatment, the sewage from this PHASE 2 is driven to PHASE 3, wherein it is provided secondary treatment; and 
wherein the sewage, after leaving PHASE 2, is routed to secondary treatment by the modified, flexible decanting/flotation system, whereby the sewage need not pass through an equalization tank, and such modification is carried out within the continuous, linear, and flexible channel by the installation of a longitudinal septum arranged in a centralized or decentralized manner in relation to the continuous, linear, and flexible channel, equipped with individual inlet gates; the longitudinal septum being arranged along an inside area of said continuous, linear, and flexible channel, to split the main continuous, linear, and flexible channel into at least two parallel linear sub-channels, allowing individual operation of each sub-channel, independently from each other; the secondary treatment by the flexible, modified decanting/flotation system being carried out with a coagulation stage and a flocculation stage, using a mixture of coagulant and flocculant, followed by flotation or decanting, removal of floated sludge or decanted sludge, and the passage of treated sewage; the treated sewage flowing to a receiving water body. 

4 (Currently Amended). Sewage treatment process, coupled with a modified flexible flotation/decanting system, for the treatment of sewage, according to claim 1, wherein said sand box of said primary treatment comprises moving sand traps each equipped with an upper cable for lifting, having an upper end 

5 (Currently Amended). Sewage treatment process, coupled with a modified flexible flotation/decanting system, for the treatment of sewage, according to claim 1, in that the sewage, after receiving preliminary treatment, enters through the 

6 (Currently Amended). Sewage treatment process, coupled with a modified flexible flotation/decanting system, for the treatment of sewage, according to claim 2, in that the sewage, after receiving preliminary treatment, enters through the 

7 (Currently Amended). Sewage treatment process, coupled with a modified flexible flotation/decanting system, for the treatment of sewage, according to claim 3, in that the sewage, after receiving preliminary treatment, enters through the 

8 (Currently Amended). Sewage treatment process, coupled with a modified flexible flotation/decanting system, for the treatment of sewage, according to claim 1, comprises a stage of coagulation a stage of flotation or decanting, with resulting floated sludge driven by channel flow, aided by an existing retractable scraper device on an overhead crane-type lifting device, and being removed from the channel through a dredging wheel installed downstream from the resulting decanted sludge being removed from the channel through a suction device installed at a bottom of said channel

9 (Currently Amended). Sewage treatment process, coupled with a modified flexible flotation/decanting system, for the treatment of sewage, according to claim 1, in that an overhead crane-type lifting device is installed above the continuous, linear, and and further comprising a displacement rail arranged transversely to the continuous, linear, and flexible channel, where the lifting device itself is fastened to the displacement rail, whereby positioning for lifting is allowed at any point within the continuous, linear, and flexible channel. 

10 (Currently Amended). Sewage treatment process, coupled with a modified flexible flotation/decanting system, for the treatment of sewage, according to claim 1, in that it is carried out at a treatment station, in the continuous, linear, and flexible channel, using a following optional stage:
PHASE 4 — Disinfection of the sewage from PHASE 3, wherein the sewage already treated at PHASES 1, 2, and 3 passes through channels formed by the arrangement of impermeable walls inside the sewage channel, wherein sewage flow already treated at the previous phases 1, 2, and 3 is subjected to disinfection by adding sodium hypochlorite or other oxidizing agent to the sewage as it flows through said formed channels, and the treated, disinfected sewage flows to the receiving water body. 

The claims remain deemed distinguished over all of the prior art for reasons of record. The Examiners Amendment for claims 1-10 is for purposes of mitigating a plurality of 35 U.S.C. 112 (b) issues concerning antecedent basis, inconsistent terminology and grammatical clarity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
03/04/2022
/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778